COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTIONS

Cause number:            01-15-00266-CV
Style:                   Unocal Pipeline Co. v. BP Pipelines (Alaska) Inc., ConocoPhillips
                         Transportation Alaska, Inc. and ExxonMobil Pipeline Co.
Date motions filed*:     September 15, 2015
Type of motions:         Unopposed Motions to Appear Pro Hac Vice by Steven G. Reed and
                         Lara E. Romansic; Motions of Resident Attorney Michael V. Powell in
                         Support of Motions to Appear Pro Hac Vice by Steven G. Reed and
                         Lara E. Romansic
Parties filing motions: Appellees BP Pipelines (Alaska) Inc., ConocoPhillips Transportation
                         Alaska, Inc., and ExxonMobil Pipeline Co.
Document to be filed:    N/A

Is appeal accelerated?      No.

Ordered that motions are:

          Granted
              If document is to be filed, document due: N/A
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                                                 Acting for the Court

Date: September 17, 2015




November 7, 2008 Revision